DETAILED ACTION
This action is responsive to communication filed on 08/23/2022. The current pending claims are 1 – 3 and 5 – 6.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110002320 U (hereinafter KR-2320) in view of US Patent 4,383,421 (hereinafter Quesnoit) and US Patent Application Publication 2018/0163388 (hereinafter Staton).
Regarding claim 1, KR-2320 shows a urinal module having a temperature control to avoid bad odors comprising an external condensing unit (160, 200), an evaporating unit (280) connected to the external condensing unit, a low-pressure line between the external condensing unit and the evaporator unit (translation, pg. 6, par. 7 – 8; see also fig. 4 which shows the line between the condensing unit (160, 200) and the evaporating unit (280)), a high-pressure line between external condensing unit (160, 200) and the evaporating unit (280) (translation, pg. 6, par. 7 – 8; see also fig. 4 which shows the lines between the condensing unit (200) and the evaporating unit (280)), wherein the external condensing unit (200) comprises a compressor (160) connected to a condenser (200), an electrical drive (240) connected to the compressor (160) and the condenser (200), and a temperature control system (300) configured to detect the temperature of the evaporator unit (280), wherein said evaporator unit (280) comprises a housing (urinal stall as seen in fig. 1) having at least one urinal (20), the at least one urinal projects out of the housing (urinal stall as seen in fig. 1), wherein the condensing unit and the evaporator unit being able to form a thin ice layer on an inner front face of the at least one urinal (translation, pg. 3, par. 4), wherein each one of the at least one urinal (20) has on a rear curved part a cooling serpentine (280) (see fig. 1, fig. 4) that completely surrounds a rear part of the urinal (20), wherein the low pressure line starts at an exit of the at least one urinal through a pipe that transports gas at low pressure, the gas is sucked by the compressor that starts said high pressure line by compressing said gas at constant pressure and then discharging a hot gas to the condenser through a pipe (translation, pg. 5, par. 4 – 5), where the condenser transfers heat to a medium and transforms the gas to a liquid state (translation, pg. 5, par. 4), cooling it to constant pressure (translation, pg. 5, par. 6), which circulates through a second pipe having an end that is connected/welded to a capillary to expand the liquid and a final section is connected/welded to the serpentine to cool the at least one urinal (fig. 7), absorbing heat and converting the liquid into gas, which leaves the at least one urinal, thus closing the high pressure line and starting the cooling cycle again at the start of the low pressure line (translation,  pg. 5, par. 7 – 8; fig. 7).
KR-2320 is silent as to the material of the urinal and thus fails to show it is metallic. Attention is turned to Staton which shows that metal is a suitable material for a urinal to resist corrosion and easily be cleaned (par. 25). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any well-known material for the urinal of KR-2320, and to select metal falls well within the purview of the invention as suitable for its intended purpose based on the teachings of Staton mentioned above.
KR-2320 teaches a constant temperature for maintaining a thin ice layer (translation, pg. 3, par. 1) but fails to recite the temperature range and thus fails to show a range of 3oC to -3oC. However, as ice is generally formed around 0oC, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to maintain a constant temperature within a range close to freezing point temperature that would ensure the thin ice layer is maintained, and thus to select a range of 3oC to -3oC is considered an engineering design choice that would produce the expected result of maintaining a layer of ice.
KR-2320 fails to show a dehydrating filter located between the external condensing unit and the evaporator unit, and a capillary tube has a first end fixed to the cooling serpentine and a second end connected to the dehydrating filter, wherein the cooling serpentine and the first end of the capillary tube are covered with an insulating layer. Attention is turned to Quesnoit which shows a dehydrating filter (27) between a condensing unit (25) and an evaporator unit (29), and a capillary tube (28) having a first end fixed to a cooling serpentine (fig. 2) and a second end connected to the dehydrating filter (27). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include common features associated with refrigerant cooling systems to ensure smooth and efficient running, and thus to include a dehydration filter to remove excess moisture and contaminants from the coolant and a capillary tube to assist in pressure regulation would be an obvious design consideration based on the teachings of the Quesnoit mentioned above.
KR-2320 shows an insulating wall (translation, pg. 6, par. 7, 11), and accordingly, one of ordinary skill in the art would recognize that the cooling serpentine and the first end of the capillary tube as taught by Quesnoit would be covered with the insulating wall.
Regarding claim 5, KR-2320 shows a feeding system and a water draining system with a central upper tank that feeds the urinal through a pipe (120) that connects with a pipe (100) arranged on the top of the housing and a drain pipe (140) adapted to be connected to a drainage network of a bathroom in which the urinal module is installed (fig. 4).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-2320, Quesnoit, and Staton as applied to claims 1 and 5 above, and further in view of US Patent Application Publication 2009/0049844 (hereinafter Albayrak).
Regarding claim 2, KR-2320 shows all in the instant invention as claimed including a thermostat (300) and a display (320) mounted on the front of the urinal body and sending information to the thermostat control but fails to show the details and thus fails to show a explicitly show a temperature probe connected by a cable to the thermostat. Attention is turned to Albayrak which shows it is common practice to include a temperature probe connected by a cable to a thermostat for detecting a temperature (par. 19). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a temperature probe connected by a cable to the thermostat in order to effectively detect a temperature as is known in the art and evidenced by the teachings above.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-2320, Quesnoit, and Staton as applied to claims 1 and 5 above, and further in view of US Patent Application Publication 2014/0097735 (hereinafter De Bona).
Regarding claim 3, KR-2320 shows the rear part of the urinal is curved (fig. 1) and includes an insulating wall (translation, pg. 6, par. 7, 11) but fails to show being covered by an expanded polyurethane insulating layer. Attention is turned to which shows expanded polyurethane as a suitable insulating layer for refrigerant systems (par. 35). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an expanded polyurethane insulating layer with the rear of the urinal of KR-2320 to better maintain the ice layer as is known in the art and evidenced by the teachings mentioned above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-2320, Quesnoit, and Staton as applied to claims 1 and 5 above, and further in view of US Patent Application Publication 2006/0201175 (hereinafter Shapiro).
Regarding claim 6, KR-2320 fails to show an electrical junction box. Attention is turned to Shapiro which shows it is common to include an electrical junction box in a condensing unit to distribute and supply power (par. 58). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an electrical junction box in the system of KR-2320 in order to distribute and supply appropriate power to the device as is known in the art and evidenced by the teachings above.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. Applicant argues that KR-2320 does not show a metallic material and that conventional urinals are made of ceramic or porcelain. Under the new ground of rejection set forth above in view of Staton, the Examiner has relied upon a teaching in the art that supports that metal, ceramics, and porcelain are all known and suitable materials for the design of urinal.
Applicant argues that a filter cannot be placed between the condenser and the evaporator as required by the claims. This argument is not found persuasive since the claims do not preclude intervening elements between the condenser and the evaporator. The rejection is deemed proper.
Applicant’s arguments pertaining to the Salo reference are moot since this reference is not being relied upon the new grounds of rejection set forth above.
Applicant argues that KR-2320 does not show the evaporator in rear curved part of the urinal. The Examiner respectfully disagrees. The evaporator (280) is shown in fig. 2 as extending across a rear portion of the urinal. The rejection is deemed proper and maintained.
Applicant’s arguments pertaining to a capillary tube attached to one end of the cooling serpentine and the filter are moot in light of the new grounds of rejection set forth above in view of Quesnoit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754